Title: From George Washington to Alexander Addison, 6 December 1798
From: Washington, George
To: Addison, Alexander



Sir
Philadelphia 6th Decr 1798.

Your favor of the 21st Ulto enclosing thoughts on the “Liberty of Speech and of the Press in a charge to the Grand Juries of the County Courts of the fifth circuit of the State of Pennsylvania” has been duly received, and I pray you to accept my thanks for this fresh inst[anc]e of your attention & politeness to me.
I am persuaded I shall read it with the same pleasure, & marked approbation that I have done your other productions of a similar nature which have come to my hands—I say shall because my occupations since I came to this City have been such as scarcely to afford me time to look into a News-paper. With great esteem & respect I have the honor to be Sir Your Most Hble Servant

Go: Washington

